Citation Nr: 1751279	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome and osteoarthritis of the right knee prior to March 7, 2017.

2.  Entitlement to an evaluation in excess of 40 percent for patellofemoral syndrome and osteoarthritis of the right knee on or after March 7, 2017.

3.  Entitlement to an evaluation in excess of 20 percent for recurrent dislocation of the right shoulder status-post arthroscopy with superior labral tear and acromioclavicular joint arthritis prior to March 7, 2017.

4.  Entitlement to an evaluation in excess of 40 percent for recurrent dislocation of the right shoulder status-post arthroscopy with superior labral tear and acromioclavicular joint arthritis on or after March 7, 2017.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case was subsequently transferred to the RO in Columbia, South Carolina.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In March 2015 and September 2016, the Board remanded the case for further development.  The case has since returned to the Board for appellate review.  

During the pendency of the appeal, in a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a left knee strain and degenerative arthritis.  The Board finds that the grant of service connection constitutes a full award of the benefit sought on appeal with respect to that issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the AOJ's initial ratings or effective dates.  Thus, those matters are not in appellate status. Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As such, this issue no longer remains on appeal, and no further consideration is necessary.

In the May 2017 rating decision, the AOJ also increased the evaluation for patellofemoral syndrome and osteoarthritis of the right knee from 10 to 40 percent, effective from March 7, 2017.  In addition, the AOJ increased the evaluation for recurrent dislocation of the right shoulder, status-post arthroscopy with superior labral tear and acromioclavicular joint arthritis, from 20 to 40 percent, effective from March 7, 2017.  Because the assigned disability ratings are not the maximum ratings available, these issues remain on appeal and were returned to the Board for further appellate review. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded the case for further development, to include contacting the Veteran in order to obtain the names and addresses of additional medical providers, associating any outstanding relevant medical records with the claims file, and affording the Veteran VA examinations to ascertain the current severity of his right shoulder and right knee disabilities.  In September 2016, the AOJ sent a letter to the Veteran requesting such information at an address in Blythewood, South Carolina.  The Veteran did not respond to that request.  In November 2016, the Veteran was afforded VA shoulder and knee examinations.  Thereafter, VA addendum opinions were obtained in January 2017, March 2017, April 2017, and May 2017.  In May 2017, the AOJ issued a supplemental statement of the case (SSOC).  A copy of the SSOC was mailed to the same address in Blythewood, South Carolina.  In June 2017 and August 2017, the SSOC was returned to VA as undeliverable.  In September 2017, the Veteran submitted a request to change his address to an address in Irmo, South Carolina.  It is unclear whether a copy of the SSOC was mailed to the Veteran at his new address in Irmo, South Carolina.  Therefore, the Board finds that the AOJ should attempt to verify the Veteran's complete and current mailing address and send him another copy of the May 2017 SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's current mailing address.  All attempts and responses should be documented in the claims file. 

It should be noted that mail has been returned as undeliverable using an address in Blythewood, South Carolina.  However, in September 2017, the Veteran updated his address to an address in Irmo, South Carolina.  In addition, the address listed in the Veteran's contact information in VBMS is in Irmo, South Carolina.

2.  After the Veteran's current address is verified, the AOJ should mail a copy of the May 2017 SSOC to the Veteran at that address.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




